Citation Nr: 9932577	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-09 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability to include schizophrenia, undifferentiated type.  

2.  Entitlement to service connection for posttraumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from September 1955 to 
September 1959.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, in 
February 1998 that determined that the veteran had not 
submitted new and material evidence to reopen a claim for 
service connection for schizophrenia, undifferentiated type 
and a February 1999 decision denying service connection for 
posttraumatic stress disorder.


REMAND

In a form received by the Board in June 1999, the veteran 
stated that he wanted a hearing before a Member of the Board, 
to be held at the Regional Office.  The veteran must be 
afforded the opportunity to attend such a hearing prior to a 
decision in this case.

Therefore, this case is Remanded for the following additional 
action:

The RO should place the veteran's case 
on the docket for a hearing before a 
traveling Member of the Board at the RO.

Thereafter, the RO should return the case to the Board 
without undertaking any additional adjudicatory action.  The 
veteran need take no action until otherwise notified, but has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to provide the veteran 
with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



